          Case 1:20-cv-00166-ML Document 35 Filed 12/17/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

BREE McCLESKEY                                    *

V.                                                *   Civil Action No. 1:20-CV-00166

TOLTECA ENTERPRISES INC.,
DBA PHOENIX RECOVERY GROUP      *
& TRAVELERS CASUALTY AND SURETY
CO. OF AMERICA                   *

     UNOPPOSED MOTION TO RESET AND EXTEND SCHEDULING DEADLINES

       Defendant Tolteca and Defendant Travelers, ask the court to reset and extend the current

scheduling order. The current scheduling order is no longer workable.

       This request is made because new party Defendants have been joined in this lawsuit and

have not yet filed an appearance or answer in this cause.

       The new parties are: Georgetown Place Apartments and Singer Management LLC.

       The new parties will have discoverable information, witnesses, experts, and other

pleadings and motions that are relevant and material to the matters raised in this lawsuit.

Therefore, so everyone involved in this litigation has a fair opportunity to develop the discovery

and issues in this lawsuit, the existing scheduling order should be revised and new deadlines set.

       Movants ask the court to reset the discovery deadline from December 25, 2020 to

February 26, 2021 and the dispositive motion deadline should be reset from December 25, 2020

to February 26, 2021. The designation of testifying and rebuttal experts should be reset also.

The new parties should be given a new deadline by which to amend or supplement pleadings.
           Case 1:20-cv-00166-ML Document 35 Filed 12/17/20 Page 2 of 4




        The court should set the case for final pretrial conference at a later time and set the date

for jury trial as it may determine is reasonable and fair to all parties.

                                                        Respectfully submitted,

                                                        S/Tom Clarke
                                                        Texas Bar No. 04318600
                                                        8026 Vantage Dr., Suite 105
                                                        San Antonio, TX 78230
                                                        210/340-8448
                                                        210/348-7946 fax
                                                        tclarkeatty7@aol.com
                                                        Attorney for Tolteca Enterprises Inc., dba
                                                        Phoenix Recovery Group & Travelers
                                                        Casualty and Surety Co. of America
                                                        Defendants

                               CERTIFICATE OF CONFERENCE

      The foregoing motion was discussed with Plaintiff’s counsel who said the motion was
unopposed.

                                                        S/Tom Clarke

                                  CERTIFICATE OF SERVICE

        The foregoing motion and proposed order was e-filed on December 17, 2020 with the
court’s ECF/CM electronic filing system which will give electronic notice to Brent Devere,
Attorney for the Plaintiff.

                                                        S/Tom Clarke
          Case 1:20-cv-00166-ML Document 35 Filed 12/17/20 Page 3 of 4




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BREE McCLESKEY                                     *

V.                                                 *   Civil Action No. 1:20-CV-00166

TOLTECA ENTERPRISES INC.,
DBA PHOENIX RECOVERY GROUP      *
& TRAVELERS CASUALTY AND SURETY
CO. OF AMERICA                   *

                                              ORDER

       The court finds and is of the opinion that the existing Scheduling Order should be revised

and the current deadlines should be reset and extended.

       The new Defendants, Georgetown Place and Singer Management LLC shall file all

motions to amend or supplement their pleading by___________________________, 2021.

       The parties asserting claims for relief shall file their designation of testifying experts and

serve, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or

before______________________, 2021. Parties resisting claims for relief shall file their

designation of testifying experts and serve, but not file, the materials required by Federal Rule of

Civil Procedure 26(a)(2)(B) on or before______________________, 2021.

       All parties shall file their designations of rebuttal experts and serve, but not file, the

materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before

_____________________, 2021, to the extent not already served, 15 days from the receipt of the

report of the opposing expert.

       Any objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the objection and identifying the
               Case 1:20-cv-00166-ML Document 35 Filed 12/17/20 Page 4 of 4




objectionable testimony, within 11 days from the receipt of the written report of the expert’s

proposed testimony, or within 11 days from the completion of the expert’s deposition, whichever

is later.

            All dispositive motions shall be filed on or before February 26, 2021 and shall be limited

to 20 pages. Responses shall be filed and served on all parties not later than 14 days after the

service of the motion and shall be limited to 20 pages. Any replies shall be filed and served on

all parties and shall be limited to 10 pages.

            The court will set this case for final pretrial conference and jury trial later.

            Signed on ______________________________________.




                                                            __________________________
                                                            United States Magistrate Judge
